Citation Nr: 9919935	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-25 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an extension of a temporary total rating 
pursuant to 38 C.F.R. § 4.30 for a period of convalescence 
beyond June 30, 1997, following surgery in March 1997.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The veteran had active military service from September 1977 
to May 1981.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a June 1997 rating action in which the veteran was assigned a 
temporary total rating, for convalescent purposes, from March 
26, 1997, to May 1, 1997.  A notice of disagreement with the 
length of time for which a temporary total rating had been 
assigned was received in July 1997, and a statement of the 
case was issued later that month.  An appeal with respect to 
this matter was perfected upon the receipt at the RO, in 
August 1997, of a VA Form 9 (Appeal to Board of Veterans' 
Appeals).  Thereafter, in a December 1997 rating action, the 
veteran's temporary total rating was extended to June 30, 
1997, and the case was eventually forwarded to the Board.  

In addition to the foregoing, it appears, from correspondence 
received from the veteran at the Board in August 1998, that 
she is seeking to establish an increased schedular rating for 
her service-connected disabilities.  That matter, however, 
has not been developed on appeal, and is not inextricably 
intertwined with the issue that is currently on appeal.  
Therefore, it is not properly before the Board at this time, 
and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO. 

2.  The veteran's March 1997 hand surgery was productive of 
severe postoperative residuals through June 30, 1997, but did 
not require convalescence thereafter.


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating for 
convalescence, beyond June 30, 1997, following surgery in 
March 1997, have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the claim for an extension of benefits 
under the provisions of 38 C.F.R. § 4.30, is well grounded 
within the meaning of 38 U.S.C.A. § 5107, in that the veteran 
has stated a plausible basis for awarding the claimed 
benefit.  The Board further finds that VA has met its duty to 
assist in developing the facts pertinent to this claim, as 
the pertinent treatment records have been obtained, and the 
veteran has been examined for VA purposes in connection with 
it.

Under applicable criteria, a total disability rating (100 
percent) will be assigned, effective from the date of a 
hospital admission and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge, if the hospital treatment of a 
service connected disability resulted in:
(1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more (the wrist is considered a major joint 
pursuant to 38 C.F.R. § 4.45), application of a body cast, or 
the necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

Pursuant to 38 C.F.R. § 4.30(b), extensions of one, two, or 
three months beyond the initial three months may be made 
under § 4.30(a)(1), (2), or (3), and extensions of one or 
more months up to six months beyond the initial six-month 
period may be made under section 4.30(a)(2) or (3).

A review of the record reflects that the veteran is service 
connected for rheumatoid arthritis, affecting various joints 
of her body, including her right hand and wrist.  VA 
outpatient treatment records, dated in November 1996, reflect 
that the veteran was seen for progressively decreasing range 
of motion of her right metacarpal-phalangeal (MP) joints, and 
a tender right first MP joint.  It was also noted that the 
veteran had previously undergone an open synovectomy with MP 
realignment in December 1995, and that the current diagnosis 
was rheumatoid arthritis, with stiff MP joints.  The veteran 
was scheduled to return to the Hand Clinic in February 1997.  

Outpatient treatment records from the Hand Clinic, dated in 
February 1997, reflect that the veteran was complaining that 
she was unable to extend her right MP joints.  The diagnosis 
was a tendon rupture in the right thumb, and she was 
scheduled for surgical repair the following month.  On March 
26, 1997, the veteran was admitted to the Charleston VA 
Medical Center, in order to have a tendon from the right 
index finger transferred to the site of the ruptured thumb 
tendon.  It was also noted, at that time, that this rupture 
was considered to be a consequence of rheumatoid arthritis.  
Following this surgery, the veteran was advised not to use 
her right hand, and she was scheduled for a follow-up on 
April 3, 1997.  Records dated at that time reflect that the 
veteran's wounds were considered to be healing well and that 
she was provided a splint.  She was also instructed to return 
in two weeks.  In a record dated April 15, 1997, it was noted 
that the veteran was wearing a hard, right thumb and forearm 
cast, and complained of morning stiffness, with significant 
pain in her thumb.  Although the cast was apparently 
scheduled to be removed the following week, she was not 
scheduled to return to the Hand Clinic for 8 weeks.  

Thereafter, the records reflect that the veteran was seen in 
the Hand Clinic on May 15, 1997, at which time it was noted 
that she had good extension of the MP joints.  It also 
appears that her use of a splint was discontinued, although, 
owing to the nature of the handwriting on this report, that 
is not entirely clear.  In any case, she was not scheduled to 
return for 6 weeks.  Subsequently dated records reflect that 
the veteran was seen for treatment prior to the expiration of 
6 weeks, but her complaints were about knee pain, and there 
were no further difficulties recorded with respect to her 
right hand.  

In November 1997, the veteran underwent an examination for VA 
purposes.  This was apparently scheduled to address a claim 
for increased disability benefits, and to obtain an opinion 
concerning the extent of convalescence necessary following 
the veteran's March 1997 surgery.  With respect to the latter 
question, the examining physician stated that the 
convalescence period would be as follows:

a total of three months . . . since she will need 
one month in splinting and then two months for 
occupational therapy after this.  At this point, 
she has finished that three months and is back to 
her function without restriction.  

Based upon the foregoing record, it is the Board's conclusion 
that an extension of a temporary total rating pursuant to 
38 C.F.R. § 4.30 for a period of convalescence beyond June 
30, 1997, is not warranted.  The evidence shows that, 
following the veteran's right hand surgery, the hand and 
wrist area was initially immobilized by a cast, which 
apparently remained in place until sometime in April 1997.  
Thereafter, the hand and wrist were evidently immobilized by 
a splint; this splinting does not appear to have been 
discontinued until mid-May 1997.  Subsequently, however, the 
veteran does not appear to have had any further follow-up 
scheduled for 6 weeks.  That would be the end of June 1997, 
three months after the surgery, which is consistent with the 
3-month period indicated by the VA examining physician as 
necessary for convalescence.  Indeed, after June 1997, the 
record does not reflect any further attention directed to the 
veteran's recovery from her March surgery, but, rather, shows 
treatment for complaints related to other areas of her body. 

In summary, after June 30, 1997, there is no evidence of 
severe postoperative residuals arising from the veteran's 
March 1997 surgery, such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement, the necessity 
for continued use of a wheelchair or crutches (regular 
weight-bearing prohibited); or immobilization by cast of one 
major joint or more.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
extension of a temporary total rating, pursuant to 38 C.F.R. 
§ 4.30, beyond June 30, 1997, following the March 1997 
hospitalization.  


ORDER

Entitlement to a period of convalescence beyond June 30, 
1997, following surgery in March 1997, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

